DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This Application claims priority to Application 16273058 as a Continuation-In-Part.  The subject matter of claims 7-11 and 16, however, are not supported in the aforementioned Application and are, therefore, not afforded the previous filing date(s) of the priority chain.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power source creating the magnetic attraction(s) of claims 10 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification
	The Specification is objected to as there is not mention or support for the limitations found in Claims 10 and 11.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupre et al. (US 3780502).
	Regarding these claims Dupre teaches:
1. A dust collection apparatus comprising: 
a vacuum source (16) configured to provide a negative pressure (is capable of; 3:10-11); 
a multistage filter (17) configured to collect airborne dust drawn by the negative pressure (is capable of); and 
a dust tray (11) having a shared dust containment area (Fig 2), wherein the shared dust containment area is a single compartment configured to receive the airborne dust collected by the multistage filter directly from each of a plurality of stages of the multistage filter (clearly seen in Figs 2&4).  

4. The dust collection apparatus of claim 1, wherein the multistage filter comprises at least one stage (18) configured to receive unfiltered airborne dust drawn by the negative pressure (is capable of as it is an intake tube).  
6. The dust collection apparatus of claim 1, wherein the shared dust containment area is configured to receive a first portion of the airborne dust directly from a first stage (28) of the multistage filter (via 54) comprising a filter (46), and wherein the shared dust containment area is configured to receive a second portion of the airborne dust 20directly from a second stage of the multistage filter (via 43) configured to receive unfiltered airborne dust drawn by the negative pressure (receives unfiltered air through intake 18).  
7. The dust collection apparatus of claim 1, wherein at least one stage of the multistage filter comprises a moveable barrier (43 or 54) positioned between at least one stage of the multistage filter and the shared dust containment area (clearly seen in Figs 2&4).  
8. The dust collection apparatus of claim 7, wherein the moveable barrier is configured to open while the vacuum is in an idle mode, and wherein the moveable barrier is configured to close while the vacuum is in an operating mode (is capable of; 5:33-45).  
9. The dust collection apparatus of claim 8, wherein a presence of the negative pressure causes the moveable barrier to close while in the operating mode, and wherein an absence of the negative pressure causes the moveable barrier to open while in the idle mode (is capable of; 5:33-45).  

13. A dust collection apparatus comprising: 
a filter (17); 
a filter housing configured to house the filter (clearly seen in Figs 1&2); and  
21an inlet (18) coupled to the filter housing, wherein the inlet is configured to receive a flow of airborne dust drawn by a negative pressure, and wherein the inlet is further configured to mitigate an impact of the airborne dust on the filter (is capable of; mitigates impact in that it is offset from a centerline of 28 which helps impart the rotational flow associated with the cyclonic filter).  
14. The dust collection apparatus of claim 13, wherein the inlet is configured to direct the flow of airborne dust towards an inner portion of the filter housing (clearly seen in Figs the inlet directs flow into the filter portion 17).  
15. The dust collection apparatus of claim 14, wherein each of the filter and the filter housing are substantially cylindrical (28 of the filter and its housing are substantially cylindrical), and wherein a positioning of the inlet relative to the filter housing causes the flow of airborne dust to travel around the filter (clearly seen in Figs; see description of “mitigation” above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dupre in view of Ekman (US 3488039).
	Regarding these claims Dupre teaches each and every limitation of claims 1 and 7 as noted above, and continues to teach:
5. The dust collection apparatus of claim 1, wherein the shared dust containment area is configured to receive a first portion of the airborne dust directly from a first stage (28) of the multistage filter (via 54) comprising a filter (46), and wherein the shared dust containment area is configured to receive a second portion of the airborne dust directly from a second stage of the multistage filter (via 43) comprising at least one cyclonic filter (28).  



5. The dust collection apparatus of claim 1, wherein the filter in the first stage is a rotatable filter.  
12. The dust collection apparatus of claim 7, wherein the at least one stage of the multistage filter comprises a rotatable filter.  

	Ekman teaches that it is well known to provide multi-stage filters wherein one stage contains rotatable filters (100).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Dupre to incorporate the teachings of Ekman and provide the filters in the filter housing (58) be rotatable filters.  Doing so is considered a simple substitution of parts which would yield predictable results of filtering fine particles out of a moving fluid.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723